Corporate Office — 107 W. Franklin St. — (P.O. Box 638) — Elkhart, Indiana 46515-0638 Phone (574) 294-7511 — Fax (574) 522-5213 November 2, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 4631 Washington, D.C.20549-4631 Attention: Rufus Decker, Accounting Branch Chief Re: Patrick Industries, Inc. Form 10-K for Fiscal Year ended December 31, 2010 Form 10-Q for Fiscal Quarter ended June 26, 2011 File No. 000-03922 Dear Mr. Decker: In its comment letter dated October 20, 2011, the Securities and Exchange Commission (“SEC”) requested that Patrick Industries, Inc. (the “Company”) respond to the SEC comment letter within ten business days. Due to the Company’s preparation of its Quarterly Report on Form 10-Q for the quarter ended September 25, 2011, we hereby request that the deadline for the Company’s responses to the SEC comments be extended to November 15, 2011. Please do not hesitate to contact me at (574) 294-7511 with any questions or comments. Sincerely, /s/Andy L. Nemeth Andy L. Nemeth Executive Vice President – Finance and Chief Financial Officer
